—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered June 12, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The court’s Sandoval ruling, a compromise in which damaging portions of defendant’s criminal record were excluded, was *208a proper exercise of discretion that balanced the appropriate factors (see, People v Walker, 83 NY2d 455, 459).
Contrary to defendant’s contention, the sentencing minutes, taken together with the commitment sheet and other relevant documents, establish that the court sentenced defendant on both the sale and possession counts (see, CPL 380.20; People v Jones, 207 AD2d 745, lv denied 85 NY2d 863). Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Saxe, JJ.